department of the treasury internal_revenue_service washington d c government entities division release number release date date date uil contact person identification_number telephone number employer_identification_number legend foundation founder corporation state year year year a o w o t - a q l l r e e dear we have considered your request dated date for discretionary relief under sec_301 of the procedure and administrative regulations administrative regulations for an extension of time to make an election to treat prior-year distributions as current-year distributions out of corpus pursuant to sec_53_4942_a_-3 of the foundation and similar excise_tax regulations foundation regulations facts you are a state nonprofit corporation recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code code and classified as a private_foundation under sec_509 you are a grant-making foundation founder is a disqualified_person with respect to you pursuant to sec_4946 on date1 founder contributed shares of corporation stock to you with a fair_market_value of dollar_figure x this was the sole contribution made to you during tax_year your distributable_amount for year was dollar_figure y you had no undistributed_income for year or prior years you made larger qualifying distributions in year than your required distributable_amount of dollar_figurey this resulted in an excess qualifying_distribution of w for year which you carried forward you also had excess qualifying distributions in each of the preceding five years year through year which you had carried forward these excess qualifying distributions totaled dollar_figurez qualifying distributions may be carried over only for five years before they expire your excess qualifying_distribution for year would expire if you did not use it by year thus your total excess qualifying distributions available for year included the entire amount of excess_distribution carryovers in the five prior tax years year through year plus your qualifying_distribution in year or dollar_figurez w since excess you could have used your excess_distribution carryovers from prior years beginning in year to apply against your distributable_amount for year you did not do so you were eligible to treat your carryovers from those prior years as current distributions out of corpus under sec_53_4942_a_-3 of the regulations however your cpa did not recommend and you did not make the required election under sec_4942 with your year form_990-pf to do this therefore your excess_distribution carryover for year expired unused in year your founder who contributed appreciated stock to you in year took only a percent deduction as provided by sec_170 since you were a private_foundation not described in subparagraph b f for year this was because you did not make the sec_4942 election to treat eligible excess_distribution carryovers from prior years as current distributions out of corpus several years later new accountants reviewed founder’s individual tax returns for prior years these new accountants discovered that had you made the election on your year form pf you could have qualified as a pass-through or conduit foundation under sec_170 for year and founder could have claimed a larger charitable deduction on his individual tax_return you have submitted sworn statements by cpas for you and founder for year stating that no communication took place between them regarding your excess qualifying distributions or election you also have represented that you made this ruling_request before the failure to make the election was discovered by the service and that granting the relief you request would not result in founder and you having a lower aggregate tax_liability than if the election was timely made you have filed this ruling_request to receive discretionary relief for an extension of time to make a timely election under sec_53_4942_a_-3 of the foundation regulations for the year tax_year you also submitted form 872-b consent to extend the time to assess miscellaneous excise_taxes with your ruling_request extension you will promptly file an amended form_990-pf for tax_year with the election made and file amended form_990-pf returns for subsequent tax years for which a return has already been filed upon receipt of the requested requested ruling you request that the commissioner in accordance with the discretionary relief provisions of sec_301_9100-3 of the administrative regulations grant you an extension of time in which to make a timely election under sec_53_4942_a_-3 of the foundation regulations for the year tax_year ending december law sec_170 of the code describes various percentage limitations on the deductibility of contributions to public_charities or private_foundations sec_170 of the code states in part that a percent deduction limitation applies to an individual’s contribution_base for the taxable_year when the contribution is made to a private_foundation not described in subparagraph b f sec_170 of the code provides in part that contributions by an individual to a private_foundation that makes qualifying distributions that are treated as distributions out of corpus in an amount equal to of the contribution within three months and days of the end of the private foundation’s taxable_year are deductible pincite percent of the taxpayer’s contribution_base for the taxable_year sec_4942 of the code in general imposes excise_taxes on the undistributed income’ of a private_foundation when it fails to make qualifying distributions in the distributable_amount for any taxable_year sec_4942 of the code defines a private foundation’s distributable_amount for any taxable_year as an amount equal to - the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides rules as to the treatment of qualifying distributions made during a taxable_year generally qualifying distributions for a taxable_year are treated as made a first out of the undistributed_income of the immediately preceding_taxable_year if the private_foundation was subject_to tax imposed by this section for the preceding year to the extent thereof b second out of undistributed_income for the taxable_year to the extent thereof and c then out of corpus sec_4946 of the code defines the term disqualified_person to mean in part with respect to a private_foundation a person who is a substantial_contributor to the foundation or a foundation_manager sec_53_4942_a_-3 of the foundation regulations provides that in order to satisfy distribution_requirements under sec_170 a donee organization may elect to treat as a current_distribution out of corpus any amount distributed within the prior five tax years which was treated as a distribution out of corpus and was or is not availed of for any other purpose such election must be made by attaching a statement to form_990-pf with respect to the tax_year for which such election is to apply such statement must contain a declaration by an appropriate foundation_manager that the foundation is making an election under this paragraph and it must specify that the distribution was treated as a distribution out of corpus in a designated prior taxable_year or years making certain elections for purposes of such elections see sec_1 relating to extensions of time for sec_53_4942_a_-3 of the foundation regulations provides for the order of treatment of qualifying distributions sec_53_4942_a_-3 of the foundation regulations provides that a private_foundation may elect to treat any portion of a qualifying_distribution not treated as made out of the undistributed_income of the preceding tax_year as made out of undistributed_income of a prior taxable_year or out of corpus the election must be made by filing a statement with the commissioner during the taxable_year in which such qualifying_distribution is made or by attaching a statement to the form_990-pf for that taxable_year sec_53_4942_a_-3 of the foundation regulations provides for the carryover of excess qualifying distributions for up to five years to reduce distributable amounts in the five-year adjustment period earlier excess qualifying distributions are applied before later ones sec_53_4942_a_-3 of the foundation regulations provides that an excess of qualifying distributions is created for a tax_year if -- i ii the total qualifying distributions treated as made out of the undistributed_income for such tax_year or as made out of corpus with respect to such tax_year other than amounts distributed in satisfaction of sec_170 or sec_4942 or applied to a prior tax_year by election under sec_53_4942_a_-3 or sec_53_4942_a_-2 exceeds the distributable_amount for such tax_year determined without regard to sec_53_4942_a_-3 which provides for carryovers sec_301_9100-3 of the administrative regulations provides that requests for extensions of time for regulatory elections may be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the administrative regulations provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the administrative regulations provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 of the administrative regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election sec_301_9100-3 of the administrative regulations provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 of the administrative regulations provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301_9100-3 of the administrative regulations states in part that for relief to be granted the service may require the taxpayer to consent under sec_6501 of the code to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made sec_301_9100-3 of the administrative regulations specifies evidence which must be provided when a taxpayer requests relief under this section internal_revenue_manual delegation_order formerly do-183 rev extension of time for making certain elections provides in part authority to grant a reasonable extension of the time fixed by regulations for the making of an election or application_for relief in respect of tax under all subtitles of the code except subtitles e g h and i subject_to the requirements of cfr authority delegated to director eo manager eo technical manager eo technical guidance and quality assurance analysis private_foundations are required to distribute minimum amounts of income to charity each year or pay substantial excise_taxes pursuant to sec_4942 of the code a foundation that makes a greater than required qualifying_distribution in one tax_year may carry that excess forward for up to five years to use towards a qualifying_distribution in a future year sec_53_4942_a_-3 pursuant to sec_53_4942_a_-3 of the foundation regulations a foundation may elect to treat excess_distribution carryovers from its five prior tax years as a current_distribution out of corpus in order to qualify as a conduit or pass-through foundation under sec_170 ii you did not make such an election when you timely filed your form_990-pf for year however sec_301_9100-3 of the administrative regulations provides in part that requests for extensions of time for regulatory elections may be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government you have submitted documentation showing that you acted reasonably and in good_faith under sec_301_9100-3 of the administrative regulations in that you reasonably relied on your cpa who failed to make or advise you to make the election for year founder’s accounting professional did not communicate with you or your cpa you were unaware of the consequences of making the election you have submitted affidavits and other evidence to corroborate these facts which satisfy the procedural requirements for relief under sec_301 e of the administrative regulations to qualify for discretionary relief to now make the election you must also demonstrate that the interests of the government will not be prejudiced by the granting of relief according to sec_301_9100-3 of the administrative regulations the government’s interest is prejudiced if granting relief will result in affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 of the administrative regulations in addition the government's interests are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 a of the code before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 in this instance we must look at the effect of the election on the tax_liability on both you and your founder a disqualified_person in year you made qualifying distributions in excess of the distributable_amount so you were not liable for excise_tax under sec_4942 of the code you also made excess qualifying distributions in year sec_1 through and had no undistributed amount during those years thus the excess qualifying distributions for year sec_1 through could be carried forward up to five years according to sec_53_4942_a_-3 of the foundation regulations these excess qualifying_distribution carryovers from year sec_1 through were available to be used in year this is not a case of attempting to refresh expired carryovers in a manner not permitted by the code and regulations consequently your request for relief to extend the time to elect to treat your excess qualifying distributions from year through year as made out of corpus in year does not lower your tax tiability for those years or year while granting the relief you request will allow the founder to amend his individual_income_tax_return to lower his tax_liability for year his tax_liability will not be lower than it would have been if you had timely made the election a taxpayer may deduct up to percent of his contribution_base for the taxable_year if the donee-private foundation makes qualifying distributions that are treated as distributions out of corpus in an amount equal to of the contribution within three months and days of the end of the private foundation’s taxable_year sec_170 because you had already made large excess qualifying distributions that were carried over from year through year your election to treat those excess qualifying distributions as year distributions made out of corpus meets the timing requirement of sec_170 those year through carryovers totaled dollar_figurez greater than the distributable_amount by dollar_figurew year sec_1 through were greater than of the founder’s year contribution dollar_figurex therefore you were able to make qualifying distributions that are treated as distributions out of corpus in an amount equal to of your year contribution during year in addition your qualifying_distribution for year was in total your excess qualifying distributions in you submitted form 872-b consent to extend the time to assess miscellaneous excise_taxes with your ruling_request this extended the period of limitations under sec_6501 on assessment of excise_taxes under sec_4942 during the pendency of this ruling_request thus granting this extension of time to make the election will not prejudice the government's interest pursuant to sec_301_9100-3 of the administrative regulations ruling based on the facts and circumstances represented the commissioner through his delegate has exercised his authority under sec_301_9100-3 of the regulations to grant you an extension of time in which to make an election under sec_53_4942_a_-3 of the foundation regulations for the year tax_year ending december you must file an amended form_990-pf for year to make this election within days of the date of this letter_ruling this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this office does not have jurisdiction over sec_170 of the code therefore this ruling does not address the propriety of deductions under sec_170 or whether the facts presented by the taxpayer with regard to sec_170 are correct because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto acting manager eo technical enclosure notice
